Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/668,807 filed on 10/30/2019 in which claims 21-40 are presented for examination.
Status of Claims
 Claims 21-40 are pending, of which claims 21, 28, and 35 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Information Disclosure Statement
References cited in the IDS filed on 10/30/2019 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 21, 27, 28, 34, 35, and 40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-20 of US Patent No. 10,469,461.

As to application claims 21, 25, and 38, corresponding to the claim 2 of U.S. Patent 10,469,461, all the limitations in claims 21, 25, and 38 are included in the limitations of claim 2 of U.S. Patent 10,469,461.
As to application claims 27, 34, and 40, corresponding to the claim 14 of U.S. Patent 10,469,461, limitations in claims 27, 34, and 40 are similar to the limitations of claim 14 of U.S. Patent 10,084758.
Accordingly, the instant application’s listed above claim language is not patentably distinct from claims 1-20 of the US Patent No. 10,469,461.
Allowable Subject Matter
Claims 25, 31, and 38 would be allowable if rewritten to overcome the rejection(s) under nonstatutory obviousness-type double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 26, 28-29, 33, 35-36, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (US 2019/0020684 A1) hereinafter Qian.
As to claim 21, Quin teaches a  method comprising:
receiving, by a device (e.g., a terminating or source endpoint EP 120 configured to host virtual machine in Fig. 1), a packet from a remote endpoint that is destined for a local endpoint (see para. [0033], e.g., VM 330 in Fig.3; see para. [0051] “… the destination EP receives the Geneve encapsulated ESP encrypted data packet (e.g., data packet 400) from a source EP”),
the local endpoint (e.g., VM 330) being local to the device, the remote endpoint being remote from the device (see para. [0050], e.g., destination EP and source EP and VMs 330’s therein), and
the packet being received via an underlying tunneling network between the device and another device hosting the remote endpoint (see para. [0014]-[0016], [0033],[0037] for VXLAN tunneling);
decrypting, from the device, the packet using security information (e.g., SPI value stored in a IPSec ESP header) associated with a secure session between the remote endpoint and the local endpoint (see [0052] “At 620, a network layer of the destination EP decrypts (e.g., using the IPSec protocol) the Geneve encapsulated ESP encrypted data packet using an SPI value stored in an IPSec ESP header (e.g., IPSec ESP header 415) of the packet and further removes the IPSec ESP header.”); and
providing, by the device, the packet toward the local endpoint after decrypting the packet (see para. [0053] and [0054] and Fig. 3).
Claims 28 and 35 have the similar limitations as claim 21, and hence same rejection rationale is applied.
As to claims 22, 29, and 36, in view of claims 21, 28, and 35, respectively, Qian teaches wherein the underlying tunneling network includes tunneling between one or more service nodes (e.g., VTEP or virtual switch 314 in Fig. 3) of the device and one or more service nodes of the other device (see para. [0038], [0040], [0043]).
As to claim 23, in view of claim 21, Qian teaches where receiving the packet comprises: receiving the packet via one or more of:
a network interface card (NIC) port of the device (see para. [0033], e.g., PNIC 302),
a service node of the device, or
a NIC of the service node.
As to claims 26, 33, and 39, in view of claims 21, 28, and 35, respectively, Qian teaches where the one or more instructions, that cause the one or more processors to provide the packet, cause the one or more processors to:
provide, via a service node associated with the device, the packet to a packet forwarding component (PFC), associated with the device, via a virtual port of the service node,
the PFC to provide the packet to the local endpoint of a local virtual machine via a
virtual network interface card (VNIC) of the local virtual machine (see para. [0033]).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 24, 30, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Qian, in view of Arangasamy et al. (US 2017/0104851 A1) hereinafter Arangasamy.
As to claim 24, in view of claim 21, Qian does not explicitly teach but Arangasamy teaches the following limitations-
performing a lookup of media access control (MAC) addresses for one or more destination and source virtual machines of the packet to identify the security information (see para. [0211]-[0217]).


Claims 30 and 37 have the similar limitations as claim 24, and hence same rejection rationale is applied.
As to claim 32, in view of claim 28, Qian does not explicitly teach but Arangasamy teaches the following limitations-
where the one or more instructions, that cause the one or more processors to receive the packet, cause the one or more processors to:
receive the packet as a media access control (MAC) security (MACsec) frame via the underlying tunneling network (see para. [02050-[0252]].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Qian and Arangasamy before him or her, to modify the scheme of Qian by including Arangasamy for multi-hop WAQN MACsec over IP. The suggestion/motivation for doing so would have been to take advantage of media access control security (MACsec) in pprotecting Ethernet frame based on MACsec policy and MAC_SA and MAC_DA.


Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497